DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 23 Oct 2020 has been entered. Claims 2, 6-7, 9, 11-15, 18 and 21-22 remain pending in the application. Applicant’s amendments to the Claims, the Specification and the Drawings overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 24 June 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 Sept 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 23 Oct 2020.  These drawings are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2, 6-7, 13-15, 18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleinberg (US 1,419,145) in view of Fawkes (US 3,717,171).
The Examiner notes that Claim 21 is being examined first as the broadest independent Claim.
Regarding Claim 21, Kleinberg discloses an aircraft assembly (Figure 1; Page 1, lines 9-13). The assembly comprising: 
a fluid barrier (the surrounding of 5); 
a fluid tank (generally at 1); and, 
a valve apparatus for an aircraft fluid system (12) comprising: 
a valve housing having a fluid flow path (the exterior of 12); 
a valve member configured to move between a first position in which fluid is able to flow along the fluid flow path, and a second position in which the fluid flow path is at least partially restricted (page 1, lines 76-87); a valve member drive means configured to operate the valve member (13) and configured to be operated by an actuator external to the valve housing (14); 
wherein the fluid barrier forms a partition of the fluid tank (Figure 1), the valve housing being in the fluid tank on one side of the partition (Figure 1);
but fails to expressly disclose an optical sensor configured to monitor a feature in the valve housing to determine the position of the valve member; wherein the optical sensor comprises an optical sensor gate on the valve member; wherein the optical sensor gate is isolated from fluid able to flow along the fluid flow path; an optical signal pathway, wherein the optical sensor gate comprises an optical signal transfer path configured to be moved into and out of alignment with the optical signal pathway; an optical input and an optical output, and wherein the optical signal pathway extends between the optical input and the optical output; wherein the valve housing is configured to be disposed on an opposing side of the fluid barrier to that of the optical input and the optical output; and, 
Fawkes teaches a valve housing (12) having a fluid flow path (through valve member 22 as seen in Figure 1; Col 2, lines 36-41); a valve member (22) configured to move between a first position in which fluid is able to flow along the fluid flow path, and a second position in which the fluid flow path is at least partially restricted (Col 2, lines 48-52);  a valve member drive means (24) configured to operate the valve member and configured to be operated by an actuator external to the valve housing (Col 2, lines 48-52; Figure 1), and an optical sensor (Figures 1-2; generally at 26; Col 3, lines 17-26) configured to monitor a feature in the valve housing to determine the position of the valve member (Col 3, lines 28-31), where the optical sensor comprises an optical sensor gate (20) on the valve member (on 22; Figure 1), where the valve housing isolates the optical sensor gate from the fluid able to flow along the fluid flow path (Figure 1); an optical signal pathway (Figure 3; from 38 to 26 to 40), wherein the optical sensor gate comprises an optical signal transfer path (26) configured to be moved into and out of alignment with the optical signal pathway (Figure 2), an optical input (44) and an optical output (46), and wherein the optical signal pathway extends between the optical input and the optical output (Figure 3), wherein the valve housing (12) is configured to be disposed on an opposing side of the fluid barrier to that of the optical input and the optical output (by at least the housing 30 where the fluid barrier is disclosed in Kleinberg at 5) and the optical input and the optical output (44 and 46) being external to the fluid tank (where the tank is disclosed by Kleinberg at 1) on an opposing side of the partition (exterior to the flow path through 22; Figures 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kleinberg to incorporate the teachings of Fawkes to provide for an optical sensor configured to monitor a feature in the valve housing to determine the position of the valve member; wherein the optical sensor comprises an optical sensor gate on the valve member; 
Regarding Claim 2, Fawkes teaches where the feature that the sensor is configured to monitor is the valve member (Col 3, lines 28-31).
Regarding Claim 6, Fawkes discloses where the valve housing isolates the optical sensor gate from the fluid able to flow along the fluid flow path (Figure 1).
Regarding Claim 7, Kleinberg discloses a valve (12) with a housing (Figure 1) configured to be disposed in a fluid tank (generally at 1) of an aircraft fluid system (Page 1, lines 9-13).
Regarding Claim 13, Fawkes teaches where the optical input is a first optical input (44), the optical output is a first optical output (46) and the optical signal pathway is a first optical signal pathway (26), and the valve comprises a second optical input, a second optical output and a second optical signal pathway extending between the second optical input and the second optical output, wherein the optical signal transfer path is configured to be in alignment with the first optical signal pathway when the valve member is in the first position, and the optical signal transfer path is configured to be in alignment with the second optical signal pathway when the valve member is in the second position (Col 3, lines 32-39 discloses adding a second pathway in order to indicate both a valve open and a valve closed position).  
Regarding Claim 14, Fawkes teaches where the optical input and the optical output are remote from the valve housing (Figure 3; Col 3, lines 7-8).  
Regarding Claim 15, Fawkes teaches where the valve housing is configured to be disposed on an opposing side of a barrier (42) to the optical input and the optical output (Figure 3).  
Regarding Claim 18, Fawkes teaches a valve assembly of claim 1 and an actuator (24), wherein the actuator is spaced from the valve housing (by 16 in Figure 1).  
Regarding Claim 22, Fawkes teaches where the one side of the partition is an internal side (within 22) and the opposing side of the partition is an external side (Figure 1).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleinberg (US 1,419,145) in view of Fawkes (US 3,717,171) in further view of Lippelt (US 2003/0194481).
Regarding Claim 9, Kleinberg, as modified by Fawkes teach all essential elements of the current invention as discussed above except where the optical signal transfer path comprises an optical rod.  
Lippelt teaches a valve (generally at 32) with an optical signal transfer path (52) comprising an optical rod (fibers; Para 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kleinberg, as modified by Fawkes to incorporate the teachings of Lippelt to provide an optical rod.  Doing so would be combining prior art elements according to known methods (the optical signal path of Fawkes and the optical signal path of Lippelt) to yield predictable results (to provide an optical path for the signal); and use of known technique to improve similar devices (an optical rod in an optical sensor system) in the same way.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Kleinberg (US 1,419,145) in view of Fawkes (US 3,717,171).
Regarding Claims 11 and 12, Kleinberg, as modified by Fawkes teach all essential elements of the current invention as discussed above except where the valve apparatus comprising a second optical 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for either a second optical input or a second optical output, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 124 USPQ 378.
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753